Case 0:20-c1 Pay by 3717/2029 ai
MIM | Credit : MidlandCredit.com

\N_J | Management
Rant De La Reina eo) 877-654-1129

Suite 100
San Diego, CA 92108

     

1/2/2020 00034353
PRE-LEGAL NOTIFICATION
rekie
107 free
Anthony Bianchi
3257 NW 103rd Ter Our offices are open
Coral Springs, FL 33065-6116 Mon-Fri: 8am - Midnight ET
Sat-Sun: 8am - 7:30pm ET
to discuss your CAPITAL ONE BANK (USA), N.A.
ACCOUNT XXXXXXXXXXXX6184
Current Servicer Midland Credit Management, Inc. Current Balance $2,995.71
MCM Account Number 303268005 Date of Default 3/20/2018
Current Owner Midland Credit Management, Inc. Last Payment Date 1/15/2018
Dear Anthony,

Midland Credit Management, Inc. wants to work with you to resolve the above-referenced account. This letter is to inform you that
MCM is considering forwarding this account to an attorney in your state for possible litigation. Please pay us at MidlandCredit.com or
call 877-654-1129 no later than 1/17/2020.

If we don’t hear from you or receive payment, MCM may proceed with forwarding this account to an attorney.

We would like to make an arrangement with you to resolve the above referenced account using the following:
¢ Bi-weekly payments as low as $25 continuing until paid

The opportunity to pay the amount listed above does not alter or amend your validation rights as described in our previous letter to you.
Please contact our office at 877-654-1129 by 1/17/2020 to take advantage of the above. Once you have completely fulfilled your

payment arrangement, you will be released of the obligation. We are not obligated to renew this offer.

Thank you for your cooperation in resolving this matter. Upon receipt of this notice, please pay at MidlandCredit.com or call
877-654-1129 to discuss your options.

Sincerely,

Nemneikim Haokip

Midland Credit Management, Inc.
MidlandCredit.com
877-654-1129 Ext. 54512

eSeveo0d

idland di . 29 _ pe Pick, Management, Inc.
i ‘a - ; 301030
f= MidlandCredit.com ) 877-654-11 PO Bor 301030 ne

PLEASE SEE REVERSE SIDE FOR IMPORTANT DISCLOSURE INFORMATION RECOOO
